Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the second mixture of solvents at step (d)".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 notes that the claim may be dependent on claim 2 or 3, and further limits steps d and f.  However, claim 2 does not require step f.  In this regard, there is insufficient antecedent basis for step f, when the claim is dependent on claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 14, 16, 21-22, 27-28, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Mann (US 4,518,484).
Regarding claims 2, 21-22, 27-28, and 34-36, Mann teaches mixing crude oil (column 3, lines 1-8) with a removing agent comprising a phosphoric acid ester (column 1, lines 15-37 and column 4, lines 5-11 and 49-57) and mixing for a first period of time (see figure 22 and column 6, lines 10-30).  Mann 
Examiner additionally notes that it would have been obvious to the person having ordinary skill in the art to have appropriately selected the process conditions in order to obtain the desired demetallization. 
Mann further teaches mixing solvents including water (aqueous hydrogen halides) and hexane with the reaction mixture (column 3, lines 20-50 and column 2, lines 9-27).  Mann teaches the extraction can be carried out under subcritical solvent conditions, and then recovered by distillation and flashing steps (column 2, lines 21-30).  After mixing and allowing the mixture to stand, Mann teaches subjecting the aqueous mixture ot separating to yield the treated oil (column 6, lines 50-65).  
Mann teaches phosphates having formula (RO)xPO(OH)3x where X is 1, 2, or 3 such as dimethyl phosphate or diethyl phosphate (column 4, lines 49-57), which reads on the claimed formula.  Mann further teaches that the R groups can be alkyl, cyclyoalkyl, or aryl and can contain from 1-12 carbon atoms (column 5, lines 20-27), which reads on the claimed range of R1 and R2 in the range of C8-C20. 
It further would have been obvious to the person having ordinary skill in the art that the same products having the same sulfur, v, and ni contents would be obtained, since the same process steps are applied to the same feeds at the same conditions as claimed.  Examiner further considers the prior art to disclose required apparatus system for performing the steps, that would be applicable industrial, in order to obtain the desired refining of the hydrocarbons.
Regarding claim 14
Regarding claim 16, Mann teaches removing high contents of contaminant metals such as nickel, vanadium, and iron (column 1, lines 5-15, see tables).
Claims 3, 6, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mann (US 4,518,484) as applied to claim 2 above, and further in view of Curtin (US 4,287,051).
Regarding claims 3, 6, and 9-13, Mann teaches the limitations of claim 2, as discussed above.
Mann does not disclose the claimed water wash or recycle steps.
However, Curtin teaches that it is well known in the art to implement water wash steps in order to recover additional solvent and impurities (column 5, lines 1-16, see figure 1).  Curtin further sends the bottoms from the washing tower to solvent recovery unit in combination with spent solvent, in order to recover a regenerated solvent which may be recycled to the extraction step (see figure, column 5, lines 45-54).
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the well-known water wash and solvent recovery/recycle steps disclosed by Curtin, for the benefit of recovering regenerated solvent that may be recycled, to save raw material costs.
Regarding claim 8, Curtin teaches a separation unit to separate water and oil (column 5, lines 1-20).  Mann teaches product recovery by condensation (column 6, lines 51-60).  Examiner further notes that reflux condensers are well known in the art of distillation columns in order to maintain temperature control.  
Therefore, it would have been obvious to the person having ordinary skill in the art to have implemented well-known reflux condensers into the separation equipment of the prior art, for the benefit of controlling the temperature of the unit. 
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mann (US 4,518,484) as applied to claim 2 above, and further in view of Yamaguchi (US 5,411,651).
Regarding claims 23-25, Mann teaches the limitations of claims 2 and 21-22 as discussed above.  Examiner notes that the Mann generic formula for phosphates (column 4, lines 49-57 and column 5, lines 20-26) would encompass the claimed di 2 ethylhexyl phosphoric acid.   Mann teaches temperatures overlapping the claimed up to about 250°C (column 3, lines 55-60).
Further, Yamaguchi teaches a similar process for treating crude oil (column 1, lines 54-58) with phosphate to extract metals such as nickel (column 4, lines 50-60 and column 3, lines 40-50).  Yamaguchi teaches using di 2 ethyl hexyl phosphoric acid to perform the metal extraction (column 5, lines 8-25). 
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected a phosphate disclosed by Mann, such as the Yamaguchi 2 ethyl hexyl phosphoric acid, in order to obtain the desired metals removal. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsu (US 4,415,426) – teaches desalting with di 2 ethyl hexyl phosphoric acid.
Kukes (US 4,529,503) – teaches hydrocarbon demetallization with phosphates and separation by filtration, decanting, and centrifuging.
Funakoshi (US 5,753,102) – teaches desulfurization using aqueous or alcohol solvents and phosphate agents.
Carnell (US 2,557,940) – teaches refining lubricating oils with phosphates.
Krambeck (US 4,645,589) teaches extraction of metals from crude oils using aqueous phosphate compositions and low temperatures.
Shalit (US 2,758,956) – teaches refining hydrocarbons with phosphoric acid amide compounds.
Yoo (US 4,321,128) teaches removing metals with aqueous phosphorous compounds.
Sanchez (US 2013/0157920) teaches purifying oil with numerous agents.
Ekoue-Kovi (US 2017/0335204) teaches using phosphate ester corrosion inhibitors [0065].
Chiang (US 4,311,681) – teaches regenerating phosphates with HCl.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/Primary Examiner, Art Unit 1771